81 F.3d 319
Jerry CHOE, Plaintiff-Appellant,v.FORDHAM UNIVERSITY SCHOOL OF LAW and Fordham InternationalLaw Journal, Defendants-Appellees.
No. 1350, Docket 95-7868.
United States Court of Appeals,Second Circuit.
Argued April 1, 1996.Decided April 10, 1996.

Appeal from a judgment of the United States District Court for the Southern District of New York (Mukasey, Judge ) dismissing appellant's complaint alleging that a law journal's editorial staff had so "mangled" his student comment that publication constituted a violation of the Lanham Act.   We affirm.
Barton Denis Eaton, White Plains, New York, for Plaintiff-Appellant.
David B. Rigney, Lankenau Kovner & Kurtz, New York City (William S. Adams, Edward J. Klaris, of counsel), for Defendants-Appellees.
Before OAKES, WINTER, and CALABRESI, Circuit Judges.
PER CURIAM:


1
Jerry Choe appeals from a grant of summary judgment by Judge Mukasey dismissing his complaint against Fordham University School of Law and the Fordham International Law Journal.   The complaint alleges a "mangling" of his student comment by the Journal 's editors so severe as to constitute a false designation of origin under the Lanham Act and a violation of Choe's "droit moral."   It further alleges various state law torts.


2
We affirm for substantially the reasons stated by the district court,  Choe v. Fordham Univ.  Sch. of Law, 920 F.Supp. 44 (S.D.N.Y.1995).


3
We note that Judge Mukasey's decision to dismiss Choe's complaint without considering his pendent state law claims was well within his discretion to decline supplemental jurisdiction when all claims over which the district court had original jurisdiction have properly been dismissed.   See United Mine Workers of America v. Gibbs, 383 U.S. 715, 86 S.Ct. 1130, 16 L.Ed.2d 218 (1966);  28 U.S.C. § 1367(c)(3).